In a proceeding pursuant to article 6 of the Family Court Act, the natural mother appeals from an order of the Family Court, Rockland County (Miller, J.), dated June 12, 1981, which, upon a determination that the subject infant is permanently neglected, terminated her parental rights and committed custody and guardianship of the infant to the Commissioner of the Department of Social Services of Rockland County. Order reversed, on the law, without costs or disbursements, and proceeding remitted to the Family Court for a new hearing whereat the fact-finding determination shall be by a standard of clear and convincing evidence. Questions of fact have not been considered. For the reasons expressed in this court’s decision of Matter of Rose Marie M. (90 AD2d 810), the matter must be remanded for a hearing in accordance with the new standard of proof. Damiani, J. P., O’Connor, Thompson and Niehoff, JJ., concur.